MEMORANDUM AND ORDER
HARPER, Chief Judge.
This matter is before the court on defendants’ motion to dismiss and/or make more definite and certain statement.
The motion to dismiss is grounded on the failure to comply with Rule 8 of the Federal Rules of Civil Procedure, in that the complaint does not contain a short and plain statement of the claim showing that the pleader is entitled to relief; that the court has no jurisdiction over the subject matter; and that the claim against the defendants is not a claim upon which relief can be granted.
The plaintiff pleads pro se and the court accordingly construes the pleadings with liberality. Even so, the defendants are entitled to know the extent of the claim against them as well as its precise nature. Wallach v. City of Pagedale, 8 Cir., 359 F.2d 57.
If this were the only basis for defendants’ motion it could be cured by requiring amended pleadings, but the question of jurisdiction presents the more serious problem. There is no diversity of citizenship between the parties, and plaintiff’s complaint is in effect an effort to state in a different manner the complaint filed in Wallach v. City of Pagedale, supra, which was dismissed by Judge Regan, and the dismissal affirmed. The basis for plaintiff’s complaint is zoning ordinances of the City of Page-dale, and as was recently held in Mosher v. Bierne, 8 Cir., 357 F.2d 638, this court has no jurisdiction in such matters.
The defendants’ motion to dismiss is sustained and cause dismissed without prejudice for lack of jurisdiction at plaintiff’s costs.